Citation Nr: 0839984	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-17 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The veteran had active service in the United States Army from 
September 1969 to April 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue of service connection for hepatitis is herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notice when further 
action is required by the appellant.



FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD.

2.  There is no documented evidence that the veteran was 
involved in combat, nor is there any independent evidence 
corroborating the occurrence of a specific in-service 
stressor which could serve as the basis for a diagnosis of 
PTSD.



CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).


The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In March 2006, VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter asked that he fill out a questionnaire 
specific to PTSD, to provide information regarding his 
claimed in-service stressor, and informed him that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  The letter also described how VA 
calculates disability ratings and assigns effective dates.  

The Board finds that the content of the March 2006 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess.  
In addition, the September 2006 rating decision, May 2007 
SOC, and February 2008 SSOC explained the basis for the RO's 
action, and the SOC and SSOC provided him with additional 60-
day periods to submit more evidence.    

Thus, it appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The U.S. Court 
of Appeals for Veteran Claims has held that such remands are 
to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, 

there is no requirement of evidentiary showing of continuity.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, 4th ed. (1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in supporting a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual M21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The aforementioned 
provisions of M21-1 have been rescinded and reissued as 
amended in a manual rewrite (MR).  See M21-1MR, Part IV, 
Subpart ii, Chap. 1, Sec. D, entitled "Claims for Service 
Connection for Post-Traumatic Stress Disorder"  

Where there is no combat experience, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Further, an opinion by a mental 
health professional based upon a post-service examination of 
the veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In the present case, the veteran is claiming entitlement to 
service connection for PTSD.  Specifically, he claims in his 
June 2007 Stressor Letter and February 2008 Statement in 
Support of Claim that, while serving as a combat engineer in 
Vietnam, he was minesweeping roads when they hit a cement 
mine that caused their truck to fly up into the air and 
killed the truck driver.  The veteran and his fellow soldiers 
had to retrieve the body of the driver, which had been blown 
into pieces.  Then, following the explosion, the soldiers 
were shot at by North Vietnamese troops.  The veteran threw 
grenades at the enemy, while several of his comrades returned 
fire.

First, the Board considers whether the veteran has been 
diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a).  

The veteran's service treatment records (STRs) are negative 
for any manifestation of mental health or PTSD symptoms or 
diagnoses.  Following service, the first diagnosis of PTSD is 
contained in March 2006 Sun City Community-Based Outpatient 
Center (CBOC) treatment note.  The veteran stated that he had 
not seen a doctor in 30 years, and that he had a short temper 
and nightmares about events in his life such as his divorce, 
images of Vietnam, ambushes, and the death of his best 
friend.  He further reported that he drank a 12-pack of beer 
daily, and that he used to snort and smoke cocaine and used 
speed, marijuana, and LSD.  The physician diagnosed PTSD and 
recommended further mental health evaluations.  The veteran 
was seen at the Sun City CBOC again in April 2006 for a 
Behavioral Health Intake Examination, and was diagnosed with 
depressive disorder, dysthymia, anxiety not otherwise 
specified, R/O (rule out) PTSD, and R/O intermittent 
explosive disorder.  The record indicates that the PTSD 
diagnosis was confirmed through continued therapeutic 
treatment.  It appears that the PTSD diagnosis meets the 
criteria of 38 C.F.R. § 4.125(a).  

Under the law, the Board must next consider whether the above 
diagnosis of PTSD can be related to service, that is, whether 
there is credible supporting evidence that one or more 
claimed in-service stressors occurred to support a PTSD 
diagnosis.  

The veteran's DD Form 214 lists the veteran's occupation as a 
bridge specialist and shows that he received the Vietnam 
Service Medal and the Vietnam Campaign Medal.  These medals 
show that the veteran was in a theater of combat, but not 
necessarily that he was directly engaged in combat.  The form 
also shows that the veteran served in Vietnam from September 
1970 to July 1971.  However, again, there is no indication of 
whether or not the veteran engaged in combat with the enemy.  
Indeed, the veteran's DA Form 20 Record of Assignments 
indicates that he 

was assigned to an engineering battalion during his Vietnam 
service.  Thus, the Board finds that the veteran's personnel 
records do not show that he was engaged in direct combat.  As 
a result, the veteran's statements as to any in-service 
stressor(s) cannot be accepted without further corroboration 
through independent evidence.  Doran, supra. 

The veteran asserts, as stated above, that, while in Vietnam, 
part of his job was to minesweep the roads, and that, on one 
occasion, he and his colleagues struck a mine and at least 
one of them was killed.  The veteran did not remember the 
name of the driver who was killed, but stated that he and the 
other soldiers cleaned up his body.  Immediately afterward, 
the veteran and the other soldiers were fired upon by the 
enemy.  

The RO issued a Formal Finding regarding the veteran's 
claimed in-service stressors in August 2006.  Specifically, 
the RO found that the information provided by the veteran 
regarding the claimed stressors was insufficiently detailed 
to send to the JSRRC (Joint Services Records Research Center) 
or to research the case for records of the event.  This 
finding was partly based on the veteran's failure to complete 
and return a PTSD questionnaire.  The Board notes, however, 
that the veteran did, in fact, complete and return a 
Statement in Support of Claim for PTSD in June 2006, 
including a statement regarding his claimed stressor.  

An undated response from the JSSRC was received sometime 
after December 2007 regarding the veteran's Vietnam service.  
The JSSRC's research showed that several engineers were 
killed in two separate instances while clearing minefields.  
Neither of these instances, however, included a truck hitting 
a mine.  Thus, the veteran's account of his stressor was not 
confirmed by military records.

A statement from the veteran's brother was received by the RO 
in June 2007.  He said the veteran had changed after 
returning from Vietnam.  He displayed violence toward his 
wife, threatened other family members, and began drinking 
heavily.  In addition, the veteran had taken a dislike to 
being around firearms, and seemed less at ease than prior to 
his Vietnam tour.  However, the veteran's brother was unable 

to substantiate the claimed in-service stressor.  Moreover, 
there are no other statements from the veteran's colleagues 
or indications of the stressor event contained in the 
veteran's personnel records.    

Finally, the veteran was afforded a VA examination in June 
2008, wherein the examiner discussed the veteran's military 
experiences extensively in describing the veteran's stressor.  
However, the examiner's description of the in-service 
stressor, based upon the history provided by the veteran, 
does not constitute corroboration of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389 (1996); Cohen v. Brown, 
10 Vet. App. 128 (1997).  

Based on the veteran's statements and the records showing 
service in a theater of combat in Vietnam, the Board 
acknowledges that the veteran may have encountered stressful 
situations while in active service.  However, unfortunately, 
there is no documentation showing that he engaged in combat, 
nor is there any evidence other than the veteran's own 
statements corroborating the occurrence of the claimed in-
service stressor.  The Board has the highest regard for the 
veteran's service to the Nation in Vietnam, but the Court of 
Appeals for Veterans Claims has held that it is the 
experiencing of specific stressor events, rather than the 
mere presence in an area in which combat might arise, that 
can constitute valid support for a diagnosis of PTSD.  See 
Wood v. Derwinski, 1 Vet.App. 190, 193 (1991), noting that 
"neither appellant's military specialty . . . nor his 
service records, disclose that the nature of his duties 
exposed him to a more than ordinary stressful environment, 
even given the fact that service in a combat zone is 
stressful in some degree to all who are there, whatever their 
duties and experiences."

In view of the foregoing, although there is a diagnosis of 
PTSD in the record, there is no verified in-service stressor 
to which the disorder can be linked, as required by 38 C.F.R. 
§ 3.304(f).  Therefore the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule is not 
applicable, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.



ORDER

Service connection for post-traumatic stress disorder is 
denied.


REMAND

As to the hepatitis claim, preliminary review of the record 
discloses a need for further development prior to final 
appellate review.  In this regard, the Board is of the 
opinion that VA's duty to assist includes affording the 
veteran a VA examination under the facts and circumstances of 
this case.

The veteran in this case contends that he has a current 
diagnosis of hepatitis which is related to active service.  

The veteran's service treatment records (STRs) reveal that he 
was diagnosed with hepatitis during service.  In June 1971, 
he presented with yellow eyes, dark urine, and general 
malaise for 2 days.  He was referred for further tests to 
rule out hepatitis.  In July 1971, it was noted that the 
veteran's skin was icteric, blood work was done, and the 
doctor assessed hepatitis.  In this note, it is recorded that 
the veteran admitted intravenous drug use (heroin) 2 to 3 
months prior.  He also stated that he had a tattoo.  Another 
treatment note dated in July 1971 merely has the words 
"hepatitis, infectious" written on it with no further 
explanation.

In any case, according to a Clinical Record Cover Sheet dated 
in that month, the veteran was hospitalized for 3 days for 
his condition and was transferred to the Letterman General 
Hospital in California on July 8, 1971.  This date coincides 
with the end of the veteran's tour in Vietnam.  The cover 
sheet also notes that the hepatitis was considered to be 
incurred in the line of duty and that it did not exist prior 
to service.  This is confirmed by the notation of "no 
defects" on the veteran's September 1969 enlistment 
examination report.  

There are no further STRs discussing treatment for hepatitis, 
and, in fact, the veteran's January 1972 separation 
examination report notes no defects.  

Following service, the next mention of hepatitis is found in 
a March 2006 treatment note from Sun City CBOC, where, as 
stated above, the veteran said it had been 30 years since he 
had seen a doctor.  The veteran told the CBOC doctor he 
believed he currently had hepatitis C which began in service.  
The doctor diagnosed "chronic hepatitis C presumed, although 
. . . [it] sounds like acute hep A or the like in 1971 with 
icterus."  Blood tests conducted later that month were 
positive for Hepatitis C.  

Thus, it is clear the veteran was diagnosed with hepatitis 
during service, and has a current diagnosis of hepatitis.  
However, there is no nexus opinion contained within the 
claims file.  The Board needs additional information in order 
to make a determination as to whether the veteran's current 
diagnosis is related to that made during service.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran an examination 
with regard to his hepatitis.  The claims 
file, to include a copy of this Remand, 
must be made available to the examiner 
for review in,conjunction with the 
xamination. 

a.  The examiner should first 
specifically diagnose the veteran's 
current hepatitis disease, i.e., does 
he have hepatitis A, B, or C, or 
residuals of any one of those 
disorders?   

b.  The reviewer should then provide 
an opinion as to whether it is at 
least as likely as not (i.e., to at 
least a 50-50 degree of probability) 
that the veteran's current hepatitis 
disease, or residuals thereof, had its 
origin during, or as a result of, his 
active military service from September 
1969 to April 1972; or whether such a 
relationship to service is unlikely 
(i.e., less than a 50 percent 
probability), with the rationale for 
any such conclusion set out in the 
report.  In so doing, the examiner 
should address the in-service notation 
to the effect that the veteran had 
"infectious hepatitis" in a July 
1971 treatment note.

c.  In addition, the examiner should 
state the most likely cause of the 
veteran's hepatitis in light of the 
veteran's admission of using 
intravenous drugs and acquiring a 
tattoo in service.  If the examiner is 
unable to determine the most likely 
cause, he should so state.  Any and 
all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  

d.  Note:  As used above, the term 
"at least as likely as not" does not 
mean merely within the realm of 
medical possibility, but rather that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 

and/or argument he desires to have considered in connection 
with his current appeal.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


